UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. BAILEY FRANCES CORPORATION (Exact name of registrant as specified in Charter Nevada 000-53889 27-1805157 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 2743 Sandalwood Avenue Henderson, NV 89074 (Address of Principal Executive Offices) (702)478-6841 (Issuer Telephone number) AJ Acquisition Corp. IV, Inc. 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of September 9, 2010: 100,000 shares of common stock. BAILEY FRANCES CORPORATION FORM 10-Q July 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4T Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed & Reserved) Item 5. Other Information Item 6. Exhibits SIGNATURE Item 1. Financial Statements BAILEY FRANCES CORPORATION (Formerly AJ Acquisition Corp. IV, Inc.) (A Development Stage Company) July 31, 2010 Index to Financial Statements Contents
